Exhibit 10.2 AMENDMENT NO. 2 TO FORBEARANCE AGREEMENT This Amendment No. 2 to Forbearance Agreement (“Amendment”) dated effective June 30, 2015 is by and between ZYNEX, INC., a Nevada corporation, ZYNEX MEDICAL, INC., a Colorado corporation, ZYNEX NEURODIAGNOSTICS, INC., a Colorado corporation, ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation, and ZYNEX BILLING AND CONSULTING, LLC, a Colorado limited liability company (collectively, and jointly and severally, “Borrower”), and TRIUMPH COMMUNITY BANK, N.A., dba Triumph Healthcare Finance (“Lender”). RECITALS A. The parties entered into a Forbearance Agreement dated December 17, 2014, as amended by Amendment No. 1 to Forbearance Agreement dated March 27, 2015 (the “Forbearance Agreement”). B. The parties desire to amend the Forbearance Agreement to extend the Forbearance Period.
